DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Bergen et al. (EP 2694602), in view of Nesbitt et al. (US Serial No. 2011/0159298).
	Regarding claims 1-5; Van Den Bergen et al. teaches a UV curable ink binder comprising at least one ethylenically unsaturated compound (A), at least one inert OH-terminated polyester (B) [0008], and may further comprise other inert resins (C), such as polyurethane resins [0043]. Van Den Bergen et al. teaches, in general the binder composition of the present invention comprises from 20 to 80 weight % of compounds (A) (overlaps with instant (b)) and from 80 to 20 weight % of inert resins (B) and (C) [0044].  Van Den Bergen et al. teaches typically the compositions comprise at most 20# by weight of water (overlaps with instant (a)) [0063].
Van Den Bergen et al. teaches the amount of inert resins (B) and (C) employed in the present invention is from 20 to 80 weight %, however fails to explicitly teach employing 0.1 wt% to 15 wt% of the water-based polyurethane.  One of ordinary skill in the art, when looking at a mixture of two components (e.g. inert resins (B) and (C)) would readily envisage a 1:1 mixture.  In the instance the inert resins (B) and (C) are employed in an amount of 20 weight %, the amount of the polyester resin (B) is 10 weight % and the amount of the polyurethane resin (C) is 10 weight %.  When faced with a mixture, one of ordinary skill in the art would have been motivated to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Given the teachings of Van Den Bergen et al., one of ordinary skill in the art would at once envisage a 1:1 ratio, since a 1:1 ratio is the most common starting point when mixing two components.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
	Van Den Bergen et al. fails to teach the composition further comprises 0.1 to 5 wt% not 0.1 to 4 wt% of a phosphate ester.  Nesbitt et al. teaches UV curable ink compositions, suitable for use in flexographic printing, wherein the composition further comprises from about 3% to about 20% by weight of a plasticizer, such as tri(2-ethylhexyl) phosphate [0019].  Van Den Bergen et al. and Nesbitt et al. are analogous art because they are both concerned with the same field of endeavor, namely UV curable ink compositions suitable for use in flexographic printing.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add about 3% by weight of tri(ethylhexyl) phosphate), as taught by Nesbitt et al., to the ink composition of Van Den Bergen et al., and would have been motivated to do so in order to a more flexible composition, as is a well-known resulting property when employing plasticizers.
Regarding claim 8; Van Den Bergen et al. teaches the composition further comprises from 0 to 50% by weight of photoinitiators [0072], 10% by weight of a photoinitiator in a preferred embodiment [0104].  A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.  See In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the photoinitiator in an amount of 8% by weight, since Van Den Bergen et al. teaches the photoinitiators are employed in an amount as low as 0% by weight, and teaches a preferred embodiment of 10% by weight (encompasses 8 wt. %), are suitable for achieving the inventive features of the invention as disclosed by Van Den Bergen et al.
	Regarding claim 9; Van Den Bergen et al. teaches the ink composition further comprises 1 to 50% by weight of pigments [0068]. 
	Regarding claim 10; Van Den Bergen et al. teaches the ink composition further comprises additives such as stabilizers, wetting agents, and dispersing agents, employed in an amount of less than 5% by weight [0070].
	Regarding claim 11; Van Den Bergen et al. teaches the ink composition may further comprise a filler, such as talc (e.g. extender), in an amount of generally from 0 to 15% by weight [0071].  It is noted that the instant specification discloses talc to be a suitable extender [0062], thus it is the Examiner’s position that talc, as disclosed by Van Den Bergen et al. would necessarily possess the capability of functioning as an extender.
	Regarding claims 12-15; Van Den Bergen et al. teaches a UV curable flexographic ink composition [0007, 0066], curable via medium pressure mercury lamp.
	Regarding claims 16-18;  Van Den Bergen et al. teaches  a process for coating an article or a substrate comprising the step of applying onto at least one surface of said article or substrate the composition of the invention, following by curing of the applied layer.  The composition of the invention can be applied in one or more layers of between 0.5 and 10 µm by means of flexographic process [0080].  The composition is then fully cured [0083-0085].

Claim(s) 1-6 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Bergen et al. (EP 2694602), in view of Wild et al. (US Serial No. 2014/0273692). 
	Regarding claims 1-6; Van Den Bergen et al. teaches a UV curable ink binder comprising at least one ethylenically unsaturated compound (A), at least one inert OH-terminated polyester (B) [0008], and may further comprise other inert resins (C), such as polyurethane resins [0043]. Van Den Bergen et al. teaches, in general the binder composition of the present invention comprises from 20 to 80 weight % of compounds (A) (overlaps with instant (b)) and from 80 to 20 weight % of inert resins (B) and (C) [0044].  Van Den Bergen et al. teaches typically the compositions comprise at most 20# by weight of water (overlaps with instant (a)) [0063].
Van Den Bergen et al. teaches the amount of inert resins (B) and (C) employed in the present invention is from 20 to 80 weight %, however fails to explicitly teach employing 0.1 wt% to 15 wt% of the water-based polyurethane.  One of ordinary skill in the art, when looking at a mixture of two components (e.g. inert resins (B) and (C)) would readily envisage a 1:1 mixture.  In the instance the inert resins (B) and (C) are employed in an amount of 20 weight %, the amount of the polyester resin (B) is 10 weight % and the amount of the polyurethane resin (C) is 10 weight %.  When faced with a mixture, one of ordinary skill in the art would have been motivated to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Given the teachings of Van Den Bergen et al., one of ordinary skill in the art would at once envisage a 1:1 ratio, since a 1:1 ratio is the most common starting point when mixing two components.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
	Van Den Bergen et al. fails to teach the composition further comprises 0.1 to 5 wt% not 0.1 to 4 wt% of a phosphate ester, specifically 2-ethylhexyl phosphate.  Wild et al. teaches compositions, suitable for use in flexo printing processes [0012], wherein the composition further comprises from 2-10 parts by weight of a plasticizer based on the weight of the acrylic polymer [0037] (e.g. Ex, 500g polymer + 2-10g plasticizer = 0.3 wt% - 1.9 wt%, as calculated by Examiner [0052]).  Wild et al. teaches an example of the plasticizer to be used in the present invention is, for example 2-ethylhexyl phosphate [0038].  Van Den Bergen et al. and Wild et al. are analogous art because they are both concerned with the same field of endeavor, namely compositions suitable for use in flexographic printing.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add about 0.3-1.9 % by weight of 2-ethylhexyl phosphate, as taught by Wild et al., to the ink composition of Van Den Bergen et al., and would have been motivated to do so in order to enhance fluidity, as suggested by Wild et al. [0037].
Regarding claim 8; Van Den Bergen et al. teaches the composition further comprises from 0 to 50% by weight of photoinitiators [0072], 10% by weight of a photoinitiator in a preferred embodiment [0104].  A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.  See In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the photoinitiator in an amount of 8% by weight, since Van Den Bergen et al. teaches the photoinitiators are employed in an amount as low as 0% by weight, and teaches a preferred embodiment of 10% by weight (encompasses 8 wt. %), are suitable for achieving the inventive features of the invention as disclosed by Van Den Bergen et al.
	Regarding claim 9; Van Den Bergen et al. teaches the ink composition further comprises 1 to 50% by weight of pigments [0068]. 
	Regarding claim 10; Van Den Bergen et al. teaches the ink composition further comprises additives such as stabilizers, wetting agents, and dispersing agents, employed in an amount of less than 5% by weight [0070].
	Regarding claim 11; Van Den Bergen et al. teaches the ink composition may further comprise a filler, such as talc (e.g. extender), in an amount of generally from 0 to 15% by weight [0071].  It is noted that the instant specification discloses talc to be a suitable extender [0062], thus it is the Examiner’s position that talc, as disclosed by Van Den Bergen et al. would necessarily possess the capability of functioning as an extender.
	Regarding claims 12-15; Van Den Bergen et al. teaches a UV curable flexographic ink composition [0007, 0066], curable via medium pressure mercury lamp.
	Regarding claims 16-18;  Van Den Bergen et al. teaches  a process for coating an article or a substrate comprising the step of applying onto at least one surface of said article or substrate the composition of the invention, following by curing of the applied layer.  The composition of the invention can be applied in one or more layers of between 0.5 and 10 µm by means of flexographic process [0080].  The composition is then fully cured [0083-0085].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Bergen et al. (EP 2694602), in view of Nesbitt et al. (US Serial No. 2011/0159298), as applied to claim 1, and further in view of Graunke et al. (US Serial No. 2018/0371270).
Van Den Bergen et al. and Nesbitt et al. render obvious the basic claimed composition, as set forth above, with respect to claim 1.
Regarding claim 7; Van Den Bergen et al. fails to teach wherein the inert polyurethane resin has a weight average molecular weight of 14,000 to 22,000 Daltons.  Graunke et al. teaches UV curable compositions, suitable for use in flexographic printing processes [0171], wherein the compositions comprise inert polyurethane resins having a molecular weight from about 10,000 to 60,000 g/mol (e.g. Daltons) [0073].  Van Den Bergen et al. and Graunke et al. are analogous art because they are both concerned with the same field of endeavor, namely UV curable compositions suitable for use in flexographic printing processes.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ a polyurethane resin having a molecular weight of about 20,000 g/mol, as taught by Graunke et al., in the composition of Van Den Bergen et al., and would have been motivated to do so in order to achieve flexibility and reduce film shrinkage during the curing process, improve surface softening, tackiness and adhesion, and help the cured adhesive compositions firmly adhere to the substrate, as suggested by Graunke et al. [0072].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767